United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1391
                                    ___________

Arlene Otis,
                                        *
            Appellant,                  *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
J.C. Penney Credit Card Services, a     * District of Minnesota.
Delaware corporation; J.C. Penney Co., *
Inc., Sun Ray, MN; J.C. Penney Credit *       [UNPUBLISHED]
Regional Service Center, Bloomington, *
MN; Steve Petlewski, Manager, J.C.      *
Penney - Sun Ray, MN,                   *
                                        *
            Appellees.                  *
                                   ___________

                           Submitted: March 6, 2001
                               Filed: March 9, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

        Arlene Otis appeals from the district court’s1 adverse grant of summary judgment
in her lawsuit arising out of action taken on Otis’s store credit account. Upon de novo


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
review, see Krentz v. Robertson Fire Protection Dist., 228 F.3d 897, 902 (8th Cir.
2000), we affirm for the reasons explained by the district court at the conclusion of the
summary judgment hearing and in the court’s subsequent written order. We also
conclude that the sanctions imposed by the district court were not an abuse of
discretion. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990) (standard
of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-